DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, this claim is respectfully indefinite as written.  Beginning at the end of the claim, it is unclear in the phrase: a display which displays an image signal generated by the image processor, what signal is the displayed image signal.  Is the signal displayed the second image signal with the motion vector information applied? There is no clear connection between the image signal of the above claim feature, and claim feature immediately preceding as it related to the function of the image processor.  The same issues exist with respect to independent claim 5, and the remaining dependent claims inherit the indefiniteness of the base independent claims. 
Clarification and correction are respectfully required.  



Claim Rejections - 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, the instant claim recites, in part:

an instruction information generator which generates instruction information on an image processing to be performed…
an image signal transmitter which transmits…the instruction information and the first image signal received by the first image signal receiver; 
a second image signal receiver which receives a second image signal…, the second image signal being generated by performing the image processing for the first image signal in the image processing device based on the instruction information; 
	an image processor which generates a motion vector information of the first image signal and performs a processing to apply the motion vector information to the second image signal…

	The closest description or support in the specification to the above claim features (which are also almost identically recited in independent claim 5) is found in Figure 10 of Applicant’s specification, reproduced below. 
	

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Here is why there does not seem to be support for the above claim language: 
	Applicant’s claimed “first image signal” seems to correspond to the “image input signal” of Fig. 10; and Applicant’s claimed “instruction information” seems to correspond to the “differential image signal” of Fig. 10.  Per Applicant’s written description, motion vector information is extracted via a decoding process on the input image signal (see specification, para. 95).  However, the written description also states that “the differential image signal is a signal in which the motion vector information is removed from the corrected image input signal generated in a compression encoding process on the second decided image generated by the image processing device” (see para. 93). 
	Therefore, either the independent claims are missing one or more critical steps/features, or there lacks support in the specification for the above claim features as currently written. The same analysis applies to both independent claims, and the dependent claims are rejected based on their dependencies.  Clarification and correction are respectfully required.  

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the PTO-892 are relevant to image processing, encoding/decoding and/or motion vectors.
*   *    *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613